Mr. Justice Leech delivered the opinion of the court: This is a claim filed amounting to the sum of $12.58. The declaration' shows that during July, 1923, the World Book Company received a remittance of $12.58 from the Illinois State Normal University, warrant number 39870, that the claimant had the impression that this amount was to be applied on the account of the University of Illinois, and that both institutions were one 'and the same. The claimant discovered the error and wrote to the Illinois Normal University, Normal, Illinois, requesting that a duplicate be issued, that the president of said institution informed the claimant that since the order had been returned to the State Auditor instead of the university, another appropriation would have to be made from the school funds, which they could not afford. ■ The Attorney General filed a demurrer, which as a matter of law will be sustained by the court. The Attorney General also filed his consent to an award stating that the Attorney General has made a thorough investigation into the merits of this claim, that it appears that in July, 1923, as a result of voucher issued by the official of the State Normal University, warrant number 39870 for the sum of $12.58 was issued to the claimant, that subsequently through a mistake in the office of the claimant, the said warrant was returned to the Auditor of Public' Accounts. Through error this amount was deposited to the Revenue funds of the State and said money is not now available for . payment of this claim. The.Attorney General therefore consents to an award in this case in favor of the claimant in the sum of $12.58. The Court therefore recommends an award in the sum of $12.58.